Citation Nr: 0117801	
Decision Date: 07/05/01    Archive Date: 07/05/01

DOCKET NO.  01-05 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel




INTRODUCTION

The veteran served on active duty from July 1940 to June 
1945.  He was held as a prisoner of the German government 
from March 1943 to June 1944.  The veteran died in January 
2000, and the appellant is his widow.  

This appeal arises from a May 2000 rating decision of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
regional office (RO).  That rating decision, in pertinent 
part, denied the appellant's claim for service connection for 
the cause of the veteran's death.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to support her claim and obtained any relevant evidence 
designated by the appellant to assist her in substantiating 
her claim.

2.  The veteran died in January 2000, at the age of 79, due 
to a cerebral vascular accident.

3.  At the time of the veteran's death, service connection 
was in effect for history of psychoneurosis, anxiety state, 
rated as noncompensably disabling, and gunshot wound scar, 
right thigh, rated as noncompensably disabling; a combined 
rating of zero percent was in effect.

4.  A service-connected disorder did not cause or materially 
contribute to cause the veteran's death, and the veteran did 
not have beriberi or beriberi heart disease at any time after 
his discharge from service.


CONCLUSIONS OF LAW

1.  Beriberi or beriberi heart disease was not incurred in 
service, aggravated by service, or manifested to degree of 10 
percent at any time following discharge from service, and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131, 1137 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2000).

2.  The cause of the veteran's death is not related to 
service or to a service-connected disorder.  38 U.S.C.A. §§ 
1110, 1131, 1310 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.303, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran died in January 2000, at the age of 79.  The 
certificate of death indicated that his death was due to a 
cerebral vascular accident.  The appellant essentially 
contends that the veteran contracted beriberi or beriberi 
heart disease during his confinement as a prisoner of war, 
and that that condition resulted in his fatal cerebral 
vascular accident.

At the time of the veteran's death, service connection was in 
effect for history of psychoneurosis, anxiety state, rated as 
noncompensably disabling, and gunshot wound scar, right 
thigh, rated as noncompensably disabling.  Thus, a combined 
rating of zero percent was in effect.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singularly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributing 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991); 38 
C.F.R. § 3.312 (2000).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, in that it combined to cause 
death; that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c) (2000).

Service connection will be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2000).  For a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).  

If a veteran is: (1) A former prisoner of war and; (2) as 
such was interned or detained for not less than 30 days, the 
following diseases shall be service- connected if manifest to 
a degree of 10 percent or more at any time after discharge or 
release from active military, naval, or air service even 
though there is no record of such disease during service, 
provided the rebuttable presumption provisions of Sec. 3.307 
are also satisfied. 

Avitaminosis.  Beriberi (including beriberi heart disease).  
Chronic dysentery. Helminthiasis.  Malnutrition (including 
optic atrophy associated with malnutrition). Pellagra.  Any 
other nutritional deficiency.  Psychosis.  Any of the anxiety 
states. Dysthymic disorder (or depressive neurosis).  

Organic residuals of frostbite, if it is determined that the 
veteran was interned in climatic conditions consistent with 
the occurrence of frostbite.

Post-traumatic osteoarthritis.  Irritable bowel syndrome.  
Peptic ulcer disease.  Peripheral neuropathy except where 
directly related to infectious causes.

Note:  For purposes of this section, the term beriberi heart 
disease includes ischemic heart disease in a former prisoner 
of war who had experienced localized edema during captivity.  
38 C.F.R. § 3.309(c) (2000).

A review of the service medical records (SMRs) is negative 
for treatment of a cerebral vascular disorder.  The veteran 
was examined in May 1945, shortly before his separation from 
service.  Examination of the vascular system showed no 
vascularities, and the arteries were smooth and easily 
compressible.  No localized edema was noted.

A VA examination was conducted in July 1946.  The veteran 
reported nervousness and fatigue, and stated that he had 
pains in his legs.  On examination, the veteran's 
cardiovascular system was normal, and no varicose veins were 
present.  

The veteran was treated for lung cancer in July 1991.  
Chronic pleuritis was noted at that time.  A VA examination 
in September 1992 showed normal cardiovascular system.  His 
service connected gunshot wound scar of the right thigh was 
noted to be non-disabling, and anxiety neurosis was noted by 
history only.  

The veteran completed a VA Form 10-0048, Former POW Medical 
History, in 1992.  The veteran specifically checked the 
"no" box next to beriberi, indicating that he did not 
acquire that disease during captivity.  In the section 
inquiring about whether specific symptoms were experienced 
during captivity, the veteran apparently only checked the 
"yes" box for ones he experienced, and left the others 
blank rather than checking "no" for each.  "Swelling in 
the joints" and "swelling of the legs and/or feet" were 
both left unchecked.  The veteran did check "yes" for 
"aches or pains in the muscles and/or joints."  

A VA POW Protocol examination was conducted in December 1992.  
There was no joint swelling or edema present, and neck veins 
and peripheral veins were normal.  In November 1994, the 
veteran was admitted to a private hospital with complaints of 
alteration of vision and speech for the past two days.  
Recurrent attacks of transient ischemia were diagnosed.  In 
February 1996, the veteran suffered an acute cerebrovascular 
accident with intracerebral hemorrhage.  When seen by VA in 
November 1998, his speech was slow and not spontaneously 
fluent.  The veteran was able to walk but got around better 
in a wheelchair.  

The veteran died in a nursing home in January 2000 at the age 
of 79.  The death certificate noted the cause as cerebral 
vascular accident.  Cerebrovascular complaints were first 
noted nearly five decades after the veteran's separation from 
service, and there is no medical evidence relating the 
veteran's fatal cerebral vascular accident to service.  His 
service connected disabilities were not shown to be disabling 
at the time of his death.

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), or filed before the date of enactment and 
not yet final as of that date. Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

In accordance with the revised statute, VA has a duty to 
notify the appellant of the evidence needed to substantiate 
her claim.  VA also has a duty to assist the appellant in 
obtaining such evidence, including obtaining private records, 
if a reasonable possibility exists that such assistance would 
aid in substantiating the claim.  In the case of a claim for 
compensation benefits, the duty to assist also includes 
obtaining the veteran's service medical records and other 
records pertaining to service; records of relevant treatment 
at VA facilities, or provided at the expense of VA; and any 
other relevant records held by any Federal department or 
agency identified by the appellant.  If VA is unable to 
obtain records identified by the appellant, VA must notify 
her of the identity of the records that were not obtained, 
explain the efforts to obtain the records, and describe any 
further action to be taken to obtain the records.  In the 
case of a claim for compensation benefits, the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion if such an examination or opinion is 
necessary to make a decision on the claim, there is competent 
evidence of current disability, and there is lay or medical 
evidence that the disability may be related to service.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. §§ 5103 and 5103A).

The appellant's application for benefits appears to be 
complete.  In March 2001, the RO sent the appellant a letter 
spelling out the new law along with the VA's duties, the 
evidence already obtained, and the evidence required to 
substantiate her claim.  The appellant has not reported any 
other evidence that might be relevant to her claim.  The RO 
has obtained all of the veteran's known treatment records.

As a former prisoner of war, the veteran was entitled to a 
life time presumption that beriberi heart disease manifested 
to a degree of 10 percent or more was incurred in service.  
Regulations provide that the term beriberi heart disease 
include ischemic heart disease occurring in a prisoner of war 
who experienced localized edema during captivity.  There were 
no reports of peripheral edema during captivity, and the 
veteran did not note such edema on his POW survey.  
Importantly, neither the May 1945 examination during service 
nor the July 1946 VA examination noted any edema or 
circulatory problems.  The appellant has submitted lay 
statements from three siblings of the veteran, all of whom 
report the veteran having edema after his return from 
service.  However, these lay statements are outweighed by the 
contemporaneous medical evidence which noted no edema, and by 
the veteran's own POW history, which likewise did not claim 
any edema had been present.  In view of the foregoing, the 
Board concludes that the veteran did not suffer from beriberi 
or beriberi heart disease at any time following his discharge 
from service.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).

In the absence of any objective evidence supporting a link 
between the cause of the veteran's death and service, the 
Board finds that the evidence preponderates against the claim 
for service connection for the cause of death.  38 U.S.C.A. 
§§ 1110, 1131, 1310 (West 1991); 38 C.F.R. §§ 3.303, 3.312 
(2000).



ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

